Title: To George Washington from Samuel Seely, 22 April 1789
From: Seely, Samuel
To: Washington, George



May it please your Excellancey
Chatham New Jersey April the 22nd 1789

It gives me no small pleasure to see your Excellanacy once more place’d in the first office in this country, well knowing it is the just reward of a virtious life mainly spent in its service and defence.
At the same time your excellancey will permit an Old Soldier, (although a young man) to look up to you as his pattron As he is sensible, that it will ever be pleaseing to a heart of sensibillity, to provide for the necessetious L——r—.
Your excellancy will be please’d, to suffer me to inform you that at an early period of life I entred into the Army where I had the honor to serve under your Excellancy’s command, in the first Jersey Regiment during the whole war—in the charrector of a Lieut.
Having no fortune to support me (at the same time wishing to appear in the charrector of an Officer) I made some contracts under those necesseties, Which I have been Oblige’d to fulfill Since peace—Willing to act like a man of honor, in those contracts, at the conclusion of the war, I was oblig’ed to Sell the paper I had received from the publick at the low rate of two shillings and six pence in the pound—I then attempted trade,

as I suppos’d industry was my only remudy—unfortunate in that I am reduce’d to the utmost Necessety.
This would easily be borne with, had I not an agreeable Laydy to share my distresses together with three little pledge’s of our affections.
The favour I have to ask of your Excellancy is—that should you think me worthy your attention—I may have some appointment in the service of the public, Whereby I may receive a small Sallary—and at the Same time may have it in my powe’r to render Services addequate to the subsistance.
Should it be writeing in some of the public Offuce’s—Or collector of the imposts, in any of the United States—Necessity has drove me to troble your excellancy, on this buisness—and at this early period.
Should your Excellancy diegn in your multiplicity of buisness to remembor me—I shall be in duty bound to hold in greatfull remembrance your favours For my sobriety and industry, I can refer your Excellancy to Mr [Elias] Buddenot, chief Justice Brairly [David Brearley], Genl [Elias] Dayton, Col. [Aaron] Ogden, Captn [Jonathan] Dayton, and Col. [Thomas] Hartly, this last Gentleman as well as, Mr Buddenot are now in New York.
I shall forward to New York as soon as I can my charractor certifide by the above Gentlemen—Untill then I remain your Excellancys Most Obedient Humle Sarvt

Samuel Seely


N.B. I should have done myself the pleasure to have waited on your exellancy passing through Elzthtown but am indisposed.

